DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Wall (Reg. No. 50743) on 07/19/2022.The application has been amended as follows: 

1. 	(Currently amended) A method for supporting obtaining of information regarding a Bluetooth mesh network operating according to a set of rules for propagating messages in the network, the method comprising: 
determining a node of said network to be a test originator node and at least one other node of said network to be a test target node; [[and]]
transmitting, from said test originator node in accordance with said set of rules, a sequence of test messages towards said test target node, wherein each of said test messages includes: 
parameters comprising a test message identifier being an identifier that is a sequence number of the test message in the sequence of test messages, and 
a type identifier identifying the test message as a type associated with said parameters;
receiving, by the test target node, at least some of said transmitted test messages of the sequence after having propagated in the network according to said set of rules;
identifying, by the test target node for each received test message, said type identifier of the received test message;
storing, by said test target node in response to the identification, information regarding the received test messages based on one or more of said parameters; and
obtaining the stored information from at least one of said test target node or one or more intermediate nodes.

2. 	(Previously presented) The method as claimed in claim 1, wherein said parameters further comprise one or more of the following: a test originator address that is an address of the test originator node in said network and a test target address that is an address of the test target node in said network.

3. 	(Previously presented) The method as claimed in claim 1, wherein each of said test messages being transmitted towards the test target node is further associated with an indication that the test message is to be excluded from further propagation by a receiving node.

4. 	(Previously Presented) The method as claimed in claim 1, wherein the method further comprises:
receiving, by one or more intermediate nodes, at least some of said transmitted test messages of the sequence after having propagated in the network according to said set of rules,
identifying, by said one or more intermediate nodes for each received test message, said type identifier of the received test message, and
storing, by each of said one or more intermediate nodes in response to the identification, information regarding the received test messages based on one or more of said parameters. 

5. 	(Previously presented) The method as claimed in claim 4, wherein the method further comprises the following action performed by said one or more intermediate nodes for which said set of rules support further propagation of received test messages:
recreating, prior to transmission, the received test messages such that the test messages that are transmitted further towards the test target node are recreated test messages, wherein the recreated test messages comprise:
at least the same type identifier and parameters as the received test messages, and 
but comprising source addresses that are addresses in the network of said one or more intermediate nodes, and
transmitting, in accordance with said set of rules, each received test message further towards the test target node.

6-8. 	(Canceled)

9. 	(Currently amended) The method as claimed in claim [[7]]1, wherein the method further comprises:
computing, based on the obtained stored information from at least one of the test target node or said one or more intermediate nodes, success rates for at least one of the test target node or one or more intermediate nodes, respectively, each success rate indicates a number of the test messages of the sequence, transmitted by the test originator node, were received by respective node associated with the success rate, and
identifying, based on the obtained stored information, at least one of nodes of the network associated with propagation of messages in the network or nodes of the network redundant for propagation of messages in the network, or nodes of the network associated with a propagation problem of messages in the network.

10. 	(Canceled)

11. 	(Previously presented) The method as claimed in claim 9, wherein the method further comprises:
identifying, based on test message identifiers comprised in the obtained stored information, propagation paths taken by the test messages through nodes of the network, thereby revealing information about at least one of a topology of the network or routes in the network according to said set of rules.

12-16. 	(Canceled)

17. 	(Currently amended) A first node for supporting obtaining of information regarding a Bluetooth mesh network operating according to a set of rules for propagating messages in the network, said first node is configured to be able to operate comprised in said network and be operative as a test originator node, wherein the first node is further configured to: 
receive, by the test target node, at least some of said transmitted test messages of the sequence after having propagated in the network according to said set of rules;
identify, by the test target node for each received test message, said type identifier of the received test message;
store, by said test target node in response to the identification, information regarding the received test messages based on one or more of said parameters; and
obtain the stored information from at least one of said test target node or one or more intermediate nodes; and
transmit in accordance with said set of rules, a sequence of test messages towards a test target node comprised in said network, wherein each of said test messages includes: 
parameters comprising a test message identifier being an identifier that is a sequence number of the test message in the sequence of test messages, and
a type identifier identifying the test message as a type associated with said parameters.

18. 	(Previously presented) The first node as claimed in claim 17, wherein said parameters further comprise one or more of the following: a test originator address that is an address of the test originator node in said network and a test target address that is an address of the test target node in said network.

19. 	(Previously presented) The first node as claimed in claim 17, wherein each of said test messages being transmitted towards the test target node is further associated with an indication that the test message is to be excluded from further propagation by a receiving node.

20. 	(Previously presented) A method, performed by a second node, for supporting obtaining of information regarding a Bluetooth mesh network operating according to a set of rules for propagating messages in the network, said second node is comprised in said network, the method comprising: 
receiving at least some test messages of a sequence of test messages that are have been transmitted, by a test originator node, towards a test target node and propagated in the network according to said set of rules, said test originator node and said test target node are comprised in said network, wherein each of said test messages includes: 
parameters comprising a test message identifier being an identifier that is a sequence number of the test message in the sequence of test messages, and
a type identifier identifying the test message as a type associated with said parameters;
receiving, by the test target node, at least some of said transmitted test messages of the sequence after having propagated in the network according to said set of rules;
identifying, by the test target node for each received test message, said type identifier of the received test message;
storing, by said test target node in response to the identification, information regarding the received test messages based on one or more of said parameters; and
obtaining the stored information from at least one of said test target node or one or more intermediate nodes.

21-23. 	(Canceled)

24. 	(Previously Presented) The method as claimed in claim 20, wherein the method further comprises: transmitting, in accordance with said set of rules and if the set of rules supports further propagation of received test messages, each received test message further towards the test target node.

25. 	(Previously presented) The method as claimed in claim 24, wherein the method further comprises:
	recreating, if the set of rules supports further propagation of received test messages, the received test messages such that said test messages that are transmitted further towards the test target node become are recreated test messages, wherein the recreated test messages comprise:
at least the same type identifier and parameters as the received test messages, and
respectively, but comprising a source address that is an address in the network of said second node.

26-27. (Canceled)

28. 	(Currently amended) A second node for supporting obtaining of information regarding a Bluetooth mesh network operating according to a set of rules for propagating messages in the network, said second node is configured to be able to operate comprised in said network, wherein the second node is further configured to: 
	receive at least some test messages of a sequence of test messages that are have been transmitted, by a test originator node, towards a test target node, and propagated in the network according to said set of rules, said test originator node and said test target node are comprised in said network, wherein each of said test messages includes: 
		parameters comprising a test message identifier being an identifier that is a sequence number of the test message in the sequence of test messages, and
		a type identifier identifying the test message as a type associated with said parameters;
receive, by the test target node, at least some of said transmitted test messages of the sequence after having propagated in the network according to said set of rules;
identify, by the test target node for each received test message, said type identifier of the received test message;
store, by said test target node in response to the identification, information regarding the received test messages based on one or more of said parameters; and
obtain the stored information from at least one of said test target node or one or more intermediate nodes.

29. 	(Previously presented) The second node as claimed in claim 28, wherein said parameters further comprise one or more of the following: a test originator address that is an address of the test originator node in said network and a test target address that is an address of the test target node in said network.

30. 	(Previously presented) The second node as claimed in claim 28, wherein each of said test messages transmitted towards the test target node is further associated with an indication that the test message is to be excluded from further propagation by a receiving node.

31. 	(Previously Presented) The second node as claimed in claim 28, wherein the node is further configured to:
	identify, for each received test message, said type identifier of the received test message, and
	store, in response to the identification, information regarding the received test messages based on one or more of said parameters.

32. 	(Previously Presented) The second node as claimed in claim 31, wherein the node is further configured to:
	transmit, in accordance with said set of rules and if the set of rules supports further propagation of received test messages, each received test message further towards the test target node. 

33. 	(Previously presented) The second node as claimed in claim 32, wherein the node is further configured to: 
recreate, if the set of rules supports further propagation of received test messages, the received test messages such that said test messages transmitted further towards the test target node are become recreated test messages, wherein the recreated test messages comprise:
at least the same type identifier and parameters as the received test messages, and
respectively, but comprising a source address that is an address in the network of said second node.

34. (Previously presented) The method as claimed in claim 1, wherein said parameters further comprise at least one of transmission power of said test originator node for transmitting the message or cumulative number of hops.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “determining a node of said network to be a test originator node and at least one other node of said network to be a test target node transmitting, from said test originator node in accordance with said set of rules, a sequence of test messages towards said test target node, wherein each of said test messages includes 
parameters comprising a test message identifier being an identifier that is a sequence number of the test message in the sequence of test messages, and 
a type identifier identifying the test message as a type associated with said parameters; receiving, by the test target node, at least some of said transmitted test messages of the sequence after having propagated in the network according to said set of rules; identifying, by the test target node for each received test message, said type identifier of the received test message; storing, by said test target node in response to the identification, information regarding the received test messages based on one or more of said parameters; and obtaining the stored information from at least one of said test target node or one or more intermediate nodes” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,17, 20 and 28. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468